Exhibit 10.141

 

EXECUTION COPY

 

AMENDMENT NO. 13 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

 

THIS AMENDMENT NO. 13 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of September 12, 2007 (this “Amendment”), is entered into by and among F.I.R.C.,
INC., a Delaware corporation (the “Borrower”), the financial institutions listed
on the signature pages hereof (each individually a “Bank” and collectively, the
“Banks”), WACHOVIA BANK, NATIONAL ASSOCIATION (f/k/a First Union National
Bank),  and WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability company
(“Wachovia Securities”).  Capitalized terms used and not otherwise defined
herein are used as defined in the Credit Agreement (as defined below).

 

WHEREAS, the parties hereto are entering into this Amendment to amend certain
provisions of the Second Amended and Restated Credit Agreement, dated as of
November 15, 2000 (as from time to time amended, supplemented or restated, the
“Credit Agreement”) by and among the Borrower, the financial institutions from
time to time party thereto, and Wachovia Securities as Agent;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1:  Amendments.  Effective as of the Effective Date, the Credit
Agreement is hereby amended as follows:

 

(a)           The definition of “Commitment” in Section 1.01 of the Credit
Agreement is  hereby amended to read in its entirety as follows:

 

“Commitment means, as to any Bank, each Bank’s Loan Percentage of (i) through
February 13, 2008, $65,000,000 and (ii) after February 13, 2008, $50,000,000, in
either case, as such amount may be reduced or increased from time to time
pursuant to the terms and provisions hereof.”

 

SECTION 2.  Effective Date.  This Amendment shall become effective as of the
date (the “Effective Date”) on which each of the following conditions precedent
shall have been satisfied:

 

(a)           Amendment.  The Agent and each Bank shall have received multiple
counterparts, as requested, of this Amendment, executed and delivered by a duly
authorized officer of each party hereto.

 

(b)           Covenants.  The Borrower is in compliance with each of its
covenants set forth herein and each of the Facility Documents to which it is a
party.

 

(c)           No Default.  No event has occurred which constitutes a Default or
an Event of Default under the Facility Documents.

 

--------------------------------------------------------------------------------


 

(d)           Other Information.  The Borrower shall have taken such other
action, including delivery of approvals, consents, opinions, documents and
instruments, as the Agent may reasonably request.

 

SECTION 3.  Miscellaneous.

 

(a)           References Credit Agreement.  Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby.

 

(b)           Effect on Credit Agreement.  Except as specifically amended above,
the Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

 

(c)           No Waiver.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Person under the Credit Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein.

 

(d)           Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

(e)           Counterparts.  This Amendment may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page by facsimile shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

(f)            Headings.  The descriptive headings of the various sections of
this Amendment are inserted for convenience of reference only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.

 

(g)           Amendments.  This Amendment may not be amended or otherwise
modified except as provided in the Credit Agreement.

 

(h)           Costs and Expenses.  The Borrower agrees to pay, upon demand, all
costs and expenses (including, without limitation all attorneys’ fees and
related expenses) incurred by the Agent in connection with the preparation,
negotiation and execution of this Amendment.

 

(i)            GOVERNING LAW.  THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO,
THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH,THE LAWS OF THE STATE OF TEXAS, OTHER THAN THE CONFLICT OF LAW
RULES THEREOF.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duty authorized, as of the date first above
written.

 

 

F.I.R.C, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[signatures continued on next page]

 

[Signature page to Amendment No. 13 to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[end of signatures]

 

[Signature page to Amendment No. 13 to Second Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------